Citation Nr: 9933538	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and for a disability of the low back.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1953 to November 1956, and in the United 
States Air Force from June 17, 1958, to July 21, 1958.  

In an unappealed rating action in September 1958, the 
regional office denied service connection for hearing loss 
and a low back disability.  In June 1990, the regional office 
denied service connection for hearing loss on the basis that 
new and material evidence had not been submitted to reopen 
his claim.  The veteran did not perfect timely appeals from 
these rating actions.  

In June 1992, the veteran sought to reopen his claim for 
service connection for hearing loss, and later for disability 
of the low back.  The regional office denied these claims on 
the basis that new and material evidence had not been 
submitted to reopen the claims for service connection for 
these disabilities, and the veteran timely appealed.  

In October 1993, the veteran presented a claim indicating 
that he believed that the September 1958 rating action 
denying service connection for a back condition and hearing 
loss was clearly and unmistakably erroneous.  In May 1994, 
the regional office determined that there was no clear and 
unmistakable error in such rating action, and the veteran was 
advised of this determination.  The veteran did not file a 
timely appeal, and this issue is not considered an appellate 
issue before the Board.  

In a decision in April 1998, the Board denied entitlement to 
service connection for tinnitus.  The Board also determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for hearing loss, and 
for the disability of the low back.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  

Subsequently, the Secretary of the Department of Veterans 
Affairs (VA) and the veteran's attorney submitted a joint 
motion to remand the case to the Board and stay proceedings 
with regard to the question of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for hearing loss and for disability of the low 
back, citing recent Court decisions, including Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The joint motion indicated 
that the appellant did not wish to pursue any appeal relating 
to the question of entitlement to service connection for 
tinnitus.  In February 1999, the Court vacated the April 1998 
Board decision as it pertained to the question of whether new 
and material evidence had been submitted to reopen the claims 
for service connection for hearing loss and a disability of 
the low back.  The Court remanded the case to the Board for 
further consideration.  

Pursuant to the Court's remand, the Board provided the 
veteran and his attorney an opportunity to submit additional 
evidence and arguments.  The veteran submitted an additional 
affidavit, and the veteran's attorney submitted additional 
argument.  The veteran's attorney waived consideration of the 
affidavit by the regional office.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for disposition of the veteran's claims.  

2.  In an unappealed rating action in September 1958, the 
regional office denied service connection for hearing loss 
and a low back disability.  

3.  In a rating action in June 1990, the regional office 
denied service connection for hearing loss on the basis that 
new and material evidence had not been submitted to reopen 
his claim.  The veteran did not perfect a timely appeal from 
the 1958 and 1990 rating actions.  

4.  The veteran submitted additional evidence after June 1990 
that is new and material with regard to these claims, that 
is, such evidence is sufficiently significant that it must be 
considered in order to decide the veteran's claims.  

5.  Hearing loss in the right ear was present on an 
enlistment examination for the veteran's first period of 
service.  

6.  Hearing loss in the right ear did not increase in 
severity during either period of service.  

7.  A disabling hearing loss in the left ear was not present 
during the first period of service; the diminished hearing 
which was present did not increase in severity. 

8.  A hearing disability of the left ear clearly and 
unmistakably existed prior to the second period of service, 
and did not increase in severity during this period.  

9.  The veteran had an episode of back pain in October 1955 
which was acute and transitory in nature.  

10.  There is clear and unmistakable evidence of a back 
injury and back symptoms prior to service.  

11.  Any chronic low back disability manifested before 
service did not increase in severity during either period of 
service.  


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed rating actions 
in September 1958 and June 1990 denying service connection 
for hearing loss and a disability of the low back is new and 
material, reopening the veteran's claims for service 
connection for these disabilities.  38 U.S.C.A. §§ 5107, 
5108, 7105 (1991); 38 C.F.R. §§ 3.104, 3.156, 20.200-20.202 
(1998).  

2.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for bilateral hearing loss 
or for a disability of the low back.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 3.385 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he has submitted 
sufficient evidence to reopen his claims for the claimed 
disabilities.  He contends that any hearing loss that was 
present at the beginning of his first period of service was 
acute in nature, clearing by the time he was discharged from 
his first period of service.  He contends that he entered his 
second period of service with normal hearing, that he was 
then flown on an airplane to his duty assignment, and that he 
developed or aggravated his hearing loss as the result of 
such plane trip.  He maintains that, since his hearing was 
normal on the initial examination for his second enlistment, 
there is a presumption of soundness that must be rebutted.  
He also contends that the noted hearing loss was incurred or 
aggravated by the plane trip at the beginning of the period 
of service.  In the alternative, he also contends that his 
hearing loss either began or was aggravated during his first 
period of service.  He also maintains that he developed a 
chronic low back disability as a result of an accident that 
occurred during his first period of service, and that he has 
had back problems since that time.  

I.  Background

On a report of medical history for enlistment in November 
1953, the veteran reported that he had had ear, nose, or 
throat trouble.  It was noted that he had a history of 
bilateral mastoiditis, four years previously, with no 
objective complaints since that time.  It was further 
indicated that there was loss of hearing, as indicated by 
audiometric studies.  There were no complaints, findings, or 
diagnoses relating to the low back.  On physical examination, 
the spine and the musculoskeletal system was reported normal.  
Hearing for whispered voice was 10/15 on the right and 12/15 
on the left.  Audiometric studies showed a 15-, 45-, 60-, and 
50-decibel loss at the 500, 1,000, 2,000, and 4,000 Hertz 
levels, respectively, on the right.  On the left, there was a 
5-, 10-, 30-, and 35-decibel loss in these ranges, 
respectively.  It was indicated that he had defective 
hearing.  

When the veteran reached his training station in November 
1953, it was noted that he had defective hearing of the right 
ear.  The service medical records for the veteran's first 
period of service are otherwise negative for any complaints, 
findings, or diagnoses relating to defective hearing. 

On October 10, 1955, the veteran complained of back pain.  He 
reported that he was bending over a work basin about six days 
previously when he heard a snapping in the middle of his 
back.  He stated that he was then unable to straighten up for 
several minutes.  He stated that he continued to have an 
aching sensation in the small of his back, with pain 
aggravated by assuming the standing position from a stooping 
position.  He stated that he felt his back "giving way" the 
previous night when he was stepping out of a car.  Physical 
examination showed no muscle spasm, deformity, or limitation 
of motion.  

Three days later, orthopedic and neurological examinations 
were essentially normal.  It was indicated that it was 
possible that there was a functional basis to his complaints, 
and an orthopedic consultation was scheduled.  An orthopedic 
examination October 14, 1955 indicated that the veteran had 
been referred for consultation because of lumbar 
paresthesias, a slipping sensation, and weakness episodes, 
which had occurred over the last 3 to 5 years.  It was 
further indicated that examination, including neurological 
examination, had revealed only hamstring shortening and back 
muscle spasticity.  The veteran claimed he was almost 
entirely incapacitated and could not perform his duty.  

The veteran complained about mid-lower back pain that had 
been present for about one year, and reported an injury at 
age 14 when he was crushed between a truck and a barn.  
Physical examination revealed an apparent "catching" when 
arising from a stooped position.  There was no evidence of 
nerve root irritation, muscle spasm, or list.  There was no 
physical evidence of any disease process.  An X-ray of the 
lumbosacral spine was interpreted as showing slight narrowing 
of the L5, S1 interspace on the left.  There was evidence of 
spina bifida occulta at S1, but no evidence of 
spondylolisthesis.  There was no recommendation for 
treatment, and the veteran was returned to duty.  

Thereafter, the service medical records are negative for any 
complaints, findings, or diagnoses relating to the low back.  
On examination for discharge from service in October 1956, 
the spine and musculoskeletal system were reported normal.  
Whispered voice was described as 15/15, bilaterally.  

On examination for enlistment on June 16, 1958, the spine and 
musculoskeletal system were reported normal.  Whispered voice 
was 15/15, bilaterally.  On examination for medical 
separation on June 24, 1958, eight days later, it was noted 
that whispered voice was 0/15 in the right ear and 4/15 in 
the left ear.  Audiometric examination showed a 50-, 55-, 45-
, and 55-decibel loss in the right ear in the 500, 1,000, 
2,000, and 4,000 Hertz levels, respectively.  There was a 15-
, 50-, 40-, and 45-decibel loss in these ranges in the left 
ear, respectively.  It was noted that the veteran had a 
perceptive bilateral deafness, and that he was not qualified 
for general military service.  He was discharged from service 
because of his bilateral deafness, which was determined to 
have existed prior to entry.  

An initial claim for service connection for hearing loss and 
a disability of the low back was received from the veteran in 
July 1958.  On this claim, the veteran indicated that he had 
injured his back while in service.  A statement was received 
from a private physician, dated in late July 1958, indicating 
that the veteran was service connected for a back injury and 
impaired hearing.  

The veteran submitted a letter dated in August 1958 in which 
he reported that he had had a hearing loss due to mastoid 
problems at age 13.  He claimed that his hearing become worse 
during his first period of service, mainly due to noise 
exposure, especially an explosion that occurred on one 
occasion.  He also indicated that he hurt his back in a jeep 
accident in March 1955.  

On a VA examination in September 1958, the veteran stated 
that he had had hearing loss in the right ear due to mastoid 
trouble at age 13 and that the mastoiditis had been treated 
with penicillin.  He stated that he was exposed to noise 
while in the Marine Corps, and that his hearing worsened 
during that period of service.  The hearing loss was the 
reason for his discharge from the Air Force in 1958.  His 
back problems were episodic in nature, and between episodes 
his back was generally within normal limits.  

On physical examination, the back was essentially normal, 
aside from some muscle spasm.  X-rays of the lumbosacral 
spine indicated that there were multiple congenital anomalies 
in the lumbosacral area with failure of fusion of the 
posterior neural arch of the sacral segments.  There was no 
evidence of spondylolisthesis.  The diagnoses included 
defective hearing of the right ear and lumbosacral strain, 
superimposed upon congenital anomalies.  

In a rating in September 1958, the regional office denied 
service connection for disability of the lumbosacral spine 
and for impaired hearing.  It was indicated that the 
veteran's medical records for his first period of service 
showed hearing loss at enlistment in both ears, and that such 
medical records did not show a worsening of the hearing loss 
during this period of service.  It was also determined that a 
disability of the low back was not incurred in or aggravated 
by service.  The veteran was advised of this rating action, 
and he did not perfect a timely appeal.  

In March 1990, the veteran submitted a claim for service 
connection for hearing loss, submitting a statement from 
Mason R. Baker, M.D., dated in March 1990 indicating that 
recent examination resulted in the diagnoses of marked 
hearing loss and orthopedic impairment of the right hip and 
back.  The veteran also submitted medical records from 
private physicians for the period from 1960 through the 
1980's.  In 1960, an X-ray of the lumbar spine showed spina 
bifida.  A history in 1983 showed that the veteran attributed 
his hearing problems to service beginning in 1955, with 
hearing aids being worn beginning in 1960. 

In a rating action in June 1990, the regional office denied 
service connection for hearing loss, indicating that no new 
evidence had been received since the rating action in 
September 1958.  The veteran did not perfect a timely appeal.  

On a VA examination in October 1990, the veteran reported 
that he had been a truckdriver for many years.  He reported 
that he had had hearing loss, progressive in nature, since 
1953.  He indicated that he served in the military between 
1953 and 1956, and that he did not notice that his hearing 
was greatly diminished at that time.  He stated that he 
attempted to enter the Air Force in 1958, but had failed the 
hearing test.  He reported wearing hearing aids after 
service.  He provided no history of direct ear trauma, ear 
discharge, or ear infections.  He also reported that he had 
had lumbosacral strain intermittently since 1968, indicating 
that he had injured his back originally in high school.  
Audiometric examination resulted in the diagnosis of mixed 
hearing loss on the right and sensorineural hearing loss on 
the left.  

In August 1991, the veteran submitted a notice of 
disagreement with the June 1990 rating determination denying 
service connection for hearing loss.  In March 1992, the 
regional office advised him that such notice of disagreement 
was not timely.  The veteran did not appeal this decision.  

In June 1992, the veteran sought to reopen his claim for 
service connection for hearing loss, with the submission of 
an audiometric examination dated in 1991 showing bilateral 
hearing loss.  He thereafter sought to reopen his claim for 
service connection for a low back disability.  

Subsequently, medical records were reviewed relating to the 
veteran's treatment between 1990 and 1994 for various 
disabilities unrelated to the present claims.  

On a VA examination in September 1995, the veteran reported 
that he had had a hearing loss since 1953.  Audiometric 
examination resulted in the opinion that he had moderate to 
severe sensorineural hearing loss in the left ear and severe 
sensorineural hearing loss in the right ear.  An orthopedic 
examination did not show any complaints relating to the low 
back area.  

At a hearing at the Board in January 1998, the veteran 
testified that he injured his back in service, and that he 
continued to have problems with his back after service.  He 
stated that he did see a physician shortly after discharge 
from service relating to his back problems but that the 
physician did not have any record of his examination or 
treatment.  He also indicated that he began having hearing 
loss and a ringing in his ears during the second period of 
service, shortly after he took an airplane trip to his duty 
station.  He stated that he did not have any problems with 
his hearing during his first period of service.  

At the hearing, he submitted a statement, dated in December 
1997, from a former employer, indicating that the veteran had 
been employed between 1949 and 1953, prior to entering 
military service.  The employer indicated that the veteran 
had had normal hearing and no back problems during this early 
period of employment.  The employer stated that the veteran 
was unable to return to his previous employment in 1958 
because of impaired hearing and an inability to perform heavy 
physical labor because of a back injury that had been 
incurred in service.  The veteran waived initial 
consideration of this statement by the regional office.  

Pursuant to the Court's remand order in February 1999, the 
veteran submitted a statement in September 1999, noting that 
his hearing, which had been impaired at the beginning of his 
first period of service, was normal on discharge from his 
first period of service.  He reported that he began having 
chronic problems with hearing loss only after he entered his 
second period of service.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection for a disease or disability first shown as 
a clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  

Preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service.  38 U.S.C.A. § 353; 38 C.F.R. 
§ 3.306.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical or lay evidence), 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, the veteran submitted additional evidence since 
the rating action of September 1958 and June 1990 denying 
service connection for a hearing loss and a disability of the 
low back.  Such evidence included medical reports, statements 
by the veteran, testimony by the veteran at a hearing, and a 
statement from a former employer.  While some of this 
evidence was redundant and repetitive, the statement from a 
former employer indicating that the veteran worked without 
evidence of hearing loss or a back condition between 1949 and 
1953, and then could not return to his previous employment in 
1958 because of hearing loss and an inability to perform 
heavy physical labor because of a back injury is considered 
new and material evidence in this case.  Such a statement, if 
viewed in its most favorable light and taken as true, would 
provide some evidence that the veteran developed or 
aggravated a hearing loss and a low back condition in 
service.  Accordingly, the veteran has reopened the claims 
for service connection for hearing loss and a low back 
disability. 

The Court has indicated that, if new and material evidence 
had been presented to reopen a claim for service connection, 
immediately upon reopening, the VA must determine whether, 
based upon all the evidence, and presuming its credibility, 
the claim, as reopened, is well grounded.  Winters v. West, 
12 Vet. App. 203 (1999).  

With regard to the question of service connection for hearing 
loss, it must be recognized that a whispered voice test is 
not as accurate as clinical audiometric testing.  The Board 
is not dismissing the whispered voice test as suggested by 
the veteran's attorney, but is merely stating the obvious, 
that audiometric testing is an inherently more accurate 
method for determining the presence and severity of a hearing 
disability.  

The veteran clearly entered his first period of service with 
a hearing loss in the right ear, confirmed by whispered voice 
testing and audiometric testing.  He also had a history of 
bilateral mastoiditis.  Further, in a letter in August 1958, 
the veteran indicated that he had had hearing loss due to 
mastoid problems since he was a young teenager.  While a 
former employer indicated in a statement in December 1997 
that the veteran had normal hearing when he was employed 
between 1949 and 1953, it is noted that this statement was 
provided more than 40 years after the veteran worked for the 
employer.  Even presuming its credibility, the employer, as a 
lay person, is not competent to testify whether the veteran 
had the medical condition of hearing loss.  When a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to that effect is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
view of the clinical testing on enlistment in 1953, the 
evidence clearly and unmistakably shows that the veteran had 
significant hearing loss in the right ear upon entering 
service in 1953.  

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnoses indicative of hearing loss, acoustic trauma, ear 
infections, or other problems of the ears.  At the hearing 
before the Board in January 1998, the veteran indicated that 
he did not have any problems with his hearing or with his 
ears during this first period of service.  It is noted that 
on examination for discharge from service in October 1956, 
whispered voice was 15/15, bilaterally.  While the veteran 
has indicated in some statements that his hearing loss 
increased in severity during his first period of service, the 
evidence clearly shows that the hearing loss in the right ear 
did not increase in severity during this first period of 
service.  

On examination for enlistment on June 16, 1958, a whispered 
voice test was reported as 15/15, bilaterally.  However, when 
examined on June 24, 1958, and when subjected to audiometric 
testing at his duty station, bilateral deafness consistent 
with disability which had been found earlier was shown on 
audiometric testing.  After service, the veteran indicated on 
different occasions that his hearing loss was related to 
mastoiditis as a young teenager and was present for several 
years prior to service.  The service medical records clearly 
show the presence of hearing loss in the right ear by 
audiometric testing in 1953.  There is clear and unmistakable 
evidence that a significant hearing loss of the right ear was 
present prior to the veteran's enlistment in June 1958 and 
represented a chronic disability entity.  

There is no medical opinion or medical evidence which 
attributes the hearing loss in the right ear found on 
June 24, 1958, to any acoustic trauma or other event of 
service, or to the veteran's service.  In addition, there is 
no medical opinion or medical evidence which shows that the 
hearing loss found on audiometric testing on June 24, 1958, 
represented an increase in severity of the preexisting 
hearing loss in the right ear.  The veteran's former employer 
noted that the veteran had severe hearing loss in 1958.  The 
veteran recently stated that his hearing loss increased in 
severity as the result of an airplane ride at the beginning 
of this second period of service.  However, the 
contemporaneous service medical records do not show or 
mention any acoustic trauma or ear problem prior to the 
examination.  The audiometric testing showed only a very 
slight increase in the average decibel loss in the right ear 
between 1953 and 1958.  There is no competent evidence that 
hearing loss of the right ear increased in severity during 
the second period of service. 

Therefore, there is no competent evidence that hearing loss 
of the right ear was incurred in or aggravated in either 
period of service.  The claim for service connection for 
hearing loss of the right ear is not well grounded. Caluza v. 
Brown, supra.  

There is an indication that the veteran had some hearing loss 
in the left ear upon entering service in November 1953.  
Whispered voice was 12/15 on the left.  The veteran has 
indicated on occasion that he had hearing loss before 
enlistment in November 1953, although he did not 
differentiate between whether such hearing loss was present 
in one or both ears.  In any case, audiometric testing on 
enlistment in November 1953 failed to confirm a hearing 
disability in the left ear.  See 38 C.F.R. § 3.385.  

The service medical records for the veteran's first period of 
service are negative for any complaints, findings, or 
diagnoses of hearing loss in the left ear.  When the veteran 
was examined for discharge from service in October 1956, 
whispered voice was 15/15 in the left ear.  Consequently, it 
is not shown that a hearing disability in the left ear was 
present during the veteran's first period of service.  If it 
were present at the beginning of such service, hearing loss 
in the left ear did not increase in severity during this 
first period of service.  Thus, the claim for service 
connection for hearing loss of the left ear during the first 
period of service is not well grounded.  Caluza v. Brown, 
supra.  

On examination for enlistment on June 16, 1958, a whispered 
voice test was 15/15, bilaterally.  However, eight days 
later, audiometric examination clearly showed hearing loss in 
the left ear.  Again, the whispered voice test is not as 
accurate a demonstration concerning whether hearing loss is 
present as audiometric testing.  The veteran has contended 
that his hearing in the left ear was normal on entering 
service in June 1958, and that there was acoustic trauma as 
the result of an airplane trip to his duty station.  However, 
there is no indication in the service medical records of any 
acoustic trauma, ear infections, or other ear problems during 
the second period of service that would be a causative factor 
for the significant hearing loss noted on initial audiometric 
testing just a few days after beginning the second period of 
service.  The employer's statement dated in December 1997, 
even if credible, merely indicates that the veteran had 
impaired hearing when he attempted employment in 1958, after 
the second period of service, but does not establish, in any 
way, that such hearing loss actually commenced during the 
second period of service.  The employer's statement does not 
indicate personal knowledge of events that occurred during 
the second period of service.  

In any event, because audiometric testing occurred within 
such a short period of time of entering service in 1958, with 
no clinical information showing the presence of acoustic 
trauma, ear disease, or ear problems, and because there is 
clear evidence of some hearing loss of the left ear prior to 
entering the second period of service, the Board concludes 
that hearing loss of the left ear clearly and unmistakably 
existed prior to the veteran's enlistment in June 1958.  
Further, the service medical records, and the other records 
shortly after discharge from service, fail to show that the 
hearing loss of the left ear increased in severity during 
service.  Consequently, the claim for service connection for 
hearing loss of the left ear is not considered well grounded. 
Caluza v. Brown, supra.   

The service medical records indicate that the veteran was 
treated on one occasion in 1955 for complaints involving the 
low back, with data recorded for clinical purposes indicating 
some problems with the low back area prior to service.  Aside 
from X-ray evidence of spina bifida, a congenital or 
developmental abnormality, the physical and neurological 
examination in October 1955 was essentially normal.  The 
veteran thereafter served on active duty for the remainder of 
his first period of service without any complaints, findings, 
or diagnoses indicative of disability of the low back area.  
The examination at discharge from service was essentially 
normal, as was the enlistment physical examination in June 
1958.  The VA examination in 1958 was also essentially 
normal, aside from some muscle spasm and X-rays which again 
showed congenital anomalies.  

The veteran's history, when he was treated in service for his 
back complaints, showed that he had episodes of a slipping 
sensation and weakness for 3 to 5 years, and that there was a 
history of an injury to the low back area at age 14.  If we 
assume the credibility of the employment statement received 
in 1997, there still exists credible contemporaneous evidence 
that the veteran injured his back as a young teenager, and 
had a back disability that was symptomatic prior to service.  
He had an episode of back pain in the first period of service 
that was similar to back pain that had been present prior to 
service.  This episode in service cleared.  It was an 
isolated, or acute episode, which did not provide any 
evidence of any increased pathology in the basic condition.  
In essence, the evidence fails to show that any preexisting 
condition or congenital anomalies that were present prior to 
service changed or increased in severity during his first 
period of service.  

The veteran was in service in 1958 for a very short period of 
time.  The back and spine were reported normal on the 
enlistment examination, and there are no complaints, 
findings, or diagnoses indicative of a back disability during 
the second period of service.  The evidence does not 
demonstrate that any current back disability had its 
inception during the second period of service, or, that any 
current back disability is etiologically related to the 
veteran's second period of service.  Again, in this regard, 
the employer's statement in December 1997 indicated that the 
veteran had a severe back condition in 1958.  However, 
assuming this statement's credibility, the statement does not 
provide any indications of a causative connection between the 
disability of the back noted in 1958 and either period of 
service.  For such medical causation, competent medical 
evidence is required.  Grottveit v. Brown, supra.  As a 
result, the claim for service connection for a low back 
disability is not well grounded, as the evidence does not 
demonstrate the incurrence or aggravation of a chronic 
disease entity in either period of service, or a nexus 
between current symptomatology or disability and any 
inservice injury or disease.  Caluza v. Brown, supra.  



ORDER

The claims for entitlement to service connection for 
bilateral hearing loss and for a disability of the low back 
are not well grounded.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



